Citation Nr: 1717726	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  10-25 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as due to service-connected diabetes mellitus, or as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and E. E.


ATTORNEY FOR THE BOARD

G. R. Fleury Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Navy from December 1965 to December 1968, and he was awarded the National Defense Service Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board previously remanded this matter for additional development in May 2015 and August 2016.  The case was remanded in May 2015 to obtain treatment records and Social Security Administration records and to afford the Veteran a VA examination.  The case was remanded in August 2016 to obtain additional treatment records and to obtain an addendum opinion.  The Board finds that there has been substantial compliance with the May 2015 and August 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the August 2016 remand, a November 2016 rating decision granted service connection for peripheral neuropathy of the lower extremities, an issue that had been on appeal to the Board.  The grant of service connection represents a full grant of the benefit sought on appeal, and no further question remains for consideration by the Board with respect to that issue. 


FINDINGS OF FACT

1. Hypertension was not manifest during service, was not manifest within one year of separation, and is not attributable to or related to any incident of service.

2. Hypertension was not caused by or aggravated by service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred or aggravated therein, and it is secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a January 2010 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, identified private treatment records, and Social Security Administration records have been obtained and associated with the record.  The Veteran was also provided with VA examinations, which contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree (10 percent disabling) within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a presumptive basis for certain disabilities resulting from exposure to an herbicide agent.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Those diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  38 C.F.R. § 3.309(e).

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran asserts that hypertension is related to service or to service-connected diabetes mellitus.  At the Board hearing, the Veteran testified that hypertension was diagnosed in 2008.  

The Veteran had active duty service from December 1965 to December 1968.  In June 2009, the RO conceded the Veteran's service in Vietnam and exposure to herbicides.  The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis of hypertension.

There is no evidence showing that hypertension manifested to a compensable degree within one year of separation from service.  Accordingly, service connection for hypertension may not be presumed.  38 C.F.R. §§ 3.307, 3.309.

Post-service private medical records dated March 2007 noted a diagnosis of hypertension.  

The Veteran had a VA examination in July 2009.  The examination report reflects that the claims file was reviewed.  The examination noted hypertension, and that the Veteran had been treated for hypertension for one year.  The examiner opined that hypertension is not due to nor aggravated by diabetes mellitus, as the Veteran has normal microalbumen.  

The Veteran had a VA examination in September 2015.  The examiner diagnosed the Veteran with hypertension, with onset in 2008.  The examiner noted that multiple urine microalbumin to creatinine ratios, dating from 2009, were reviewed.  They ranged from 4-15, with normal being less than 30.  The Veteran had never had an elevation.  The examiner noted that his creatinine was normal, with the most recent microalbumin to creatinine ratio of 15 in April of 2015.  His most recent creatinine in April 2015 was 0.93, which was also normal.  The examiner noted that there was no notation of hypertension in service.  The Veteran's blood pressure upon separation from service was 110/68.

The examiner opined that nothing in the service treatment records supports a finding of hypertension in service.  The examiner noted that the Veteran's own testimony indicated that hypertension manifested more recently.  The examiner concluded that hypertension did not have its onset in service and did not manifest to a compensable degree within a year of separation.

The examiner opined that hypertension is not caused or aggravated by service-connected diabetes mellitus.  The examiner explained that, for diabetes to cause hypertension, there needs to be evidence of chronic nephropathy.  The examiner explained that there is no evidence of this in the records.  The Veteran's urine tests showed no evidence of microalbuminuria, and his creatinine is normal.  The examiner opined that none of the Veteran's other service-connected conditions cause hypertension.  

In April 2016, the Veteran submitted a disability questionnaire from Dr. L. R., which noted a diagnosis of renal disease.

A VA examination for kidney disorders was obtained in August 2016.  The examiner noted that a private treatment provider filled out a DBQ questionnaire indicating that the Veteran has renal disease.  There were no labs provided to support this.  The examiner noted that the Veteran had a microalbumin to creatinine ratio of 18.1 in January 2007, which was noted to be abnormal.  The examiner reviewed VA lab results since 2009.  The examiner noted that 14 kidney function tests since 2009 were all normal.  The examiner concluded that based on the evidence of record; there is no current or prior kidney condition.  There was one elevated microalbumin to creatinine ratio in 2007.  In addition, for there to be evidence of diabetic kidney disease, there needs to be a persistent elevation in the urine microalbumin to creatinine ratio, and there is no evidence of this in the available information.  The examiner noted that the Veteran had multiple urine and serum tests of his kidney function in the VA system from 2009 to 2016, and all of the tests were normal.  

In a September 2016 addendum opinion, the examiner opined that, based on current literature, herbicide exposure is not a risk factor for hypertension, and therefore, it is less likely than not that hypertension was caused by herbicide exposure.  

In October 2016, the VA examiner reviewed VA treatment records dated February 2015, which showed complaints of flank pain and hematuria.  The examiner noted that a workup showed mildly elevated creatinine level.  The examiner found that the blood creatinine levels and urine microalbumin/creatinine levels before and after this event were all normal. The examiner stated, as such, the outside records reflect transient effects of a passed kidney stone, not effects attributable to hypertension or diabetes mellitus.  The examiner concluded that there was no change in the opinion. 

In this case, the VA examinations found no nexus between the Veteran's service-connected diabetes mellitus and his current hypertension.  The examiners concluded that there was no evidence of nephropathy to support a finding of aggravation of hypertension by diabetes mellitus.  In contrast, Dr. L. R. provided an opinion that the Veteran has renal disease.  

In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez.  In this case, diagnosis of renal disease by Dr. L. R. is not supported by laboratory findings.  In contrast, the opinion from the VA examiner indicating that the Veteran does not have renal disease was supported by a thorough review of laboratory tests.  Therefore, the Board accords greater probative weight to the VA medical opinion.

There is no competent medical evidence of record linking the current hypertension to herbicide exposure in service.

The Board has considered the Veteran's lay statements and testimony.  In June 2011, the Veteran asserted that elevated microalbumin was not the only measurement of hypertension.  The Veteran is competent to describe symptoms; however, he is not competent to render an opinion as to an etiological link between his symptoms and his hypertension.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Therefore, to the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against a finding that hypertension was incurred in or aggravated by service or is proximately due or aggravated by a service-connected disability.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to service connection for hypertension is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.






							(Continued on the next page)

ORDER

Service connection for hypertension is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


